Title: From George Washington to Major General John Sullivan, 29 August 1778
From: Washington, George
To: Sullivan, John


          
            Dear Sir,
            Head Quarters White Plains Aug. 29th 1778 9 oClock P.M.
          
          I wrote to you yesterday, informing you, that a number of transports were in the sound.
            Last night they got under way and proceeded Eastward as far as opposite to Oyster bay;
            where they seem to have been stopped by the wind being contrary. There were from sixty
            to seventy sail. From every intelligence it appears certain, that a considerable number
            of troops have crossed over to Long Island; and different reports say, that they have
            been embarked on board the transports in the Sound. One account mentions, that Sir Henry
            Clinton himself is with them, with five thousand men.
            But however these particulars may be, there can be no doubt, that every exertion is
            making to relieve Rhode Island. I am with great regard Dear Sir Your most Obedt Ser.
          
            Go: Washington
          
          
            P.S. About 50 of the above transports were topsail vessels.
          
        